J-A28004-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE INTEREST OF: L.S., A MINOR          :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
    APPEAL OF: COMMONWEALTH OF                 :
    PENNSYLVANIA                               :
                                               :
                                               :
                                               :
                                               :   No. 911 MDA 2021

                   Appeal from the Order Entered July 2, 2021
    In the Court of Common Pleas of York County Juvenile Division at No(s):
                            CP-67-JM-0000062-2020


BEFORE:      LAZARUS, J., NICHOLS, J., and STEVENS, P.J.E.*

MEMORANDUM BY LAZARUS, J.:                          FILED FEBRUARY 02, 2022

        The Commonwealth of Pennsylvania (Commonwealth) appeals from the

interlocutory order,1 entered in the Court of Common Pleas of York County,
____________________________________________


*   Former Justice specially assigned to the Superior Court.

1 The Commonwealth has certified that this appeal is permissible as a collateral
order. See Pa.R.A.P. 313(b) (“A collateral order is an order separable from
and collateral to the main cause of action where the right involved is too
important to be denied review and the question presented is such that if
review is postponed until final judgment in the case, the claim will be
irreparably lost.”). “With regard to the first prong of the collateral order
doctrine, an order is separable from the main cause of action if it is entirely
distinct from the underlying issue in the case and if it can be resolved without
an analysis of the merits of the underlying dispute.” K.C. v. L.A., 128 A.3d
774, 779 (Pa. 2015) (internal citation and quotation marks omitted).
Regarding the second prong, “a right is important if the interests that would
go unprotected without immediate appeal are significant relative to the
efficiency interests served by the final order rule.” Id. at 779. “[I]t is not
sufficient that the issue under review is important to a particular party; it
‘must involve rights deeply rooted in public policy going beyond the particular
litigation at hand.’” Stahl v. Redcay, 897 A.2d 478, 485 (Pa. Super. 2006).
Concerning the third prong, whether a party’s claims will be “irreparably lost”
(Footnote Continued Next Page)
J-A28004-21



limiting forensic interviews of L.S. (born Feb. 2015) (Child) to those conducted

only by L.S.’s guardian ad litem (GAL) for fear of parent coaching and resulting

taint.2   The order further requires that any other party, including the

Commonwealth, wishing to interview Child as part of a separate, ongoing child

abuse investigation, first obtain “the knowledge and consent of the GAL,” as

well as secure the GAL’s presence, unless the GAL agrees otherwise. After

careful review, we dismiss this appeal as moot.

       Child is the subject of ongoing custody and dependency matters,

involving contentious parents.          After a final custody order was entered

granting Mother primary and Father partial physical custody of Child, the York

County Office of Children, Youth, and Families (CYF) sought to suspend

Father’s custodial rights pending an investigation based on allegations of

sexual abuse of Child by Father. As part of its child abuse investigation, the

____________________________________________


if review is postponed turns on the particular facts and circumstances of each
case. G.B. v M.M.B., 670 A.2d 714, 721 (Pa. Super. 1996) (en banc). Here,
we conclude, as did the panel in Z.P. v. K.P., A.3d , 2022 PA Super 6, *19
(Pa. Super. filed Jan. 6, 2022), that: (1) the trial court’s order placing
limitations on the Commonwealth from interviewing Child is separable from
the underlying custody dispute; (2) the Commonwealth’s ability to conduct a
child abuse investigation without interference from a custody court is a right
too important to be denied review; and (3) the Commonwealth’s right would
be irreparably lost if we denied review where the Commonwealth would then
have to follow the restrictive dictates of the trial court to conduct its child
abuse investigation. See id. at *19. Notably, at the time the Commonwealth
filed its interlocutory appeal the right would have been irreparably lost had we
denied review, thus vesting this court with jurisdiction to consider the appeal.
However, during the pendency of the appeal, as we determine infra, the issue
was finally decided, and, thus, has become moot.

2See G.S. v. V.O., 2014-000295-03 (involving custody and protection from
abuse matters).
                                           -2-
J-A28004-21



York County District Attorney’s Office attempted to conduct an in-person

forensic interview of Child at the Children’s Advocacy Center (CAC).

       On August 11, 2021, a forensic interview of Child was conducted at the

CAC in compliance with the restrictions set forth in the trial court’s July 2,

2021 interlocutory order. Appellee’s Brief, at 7. On September 2, 2021, the

district attorney’s office notified the CYF caseworker in the underlying custody

matter that the criminal child abuse investigation had been closed and that

the referral had been deemed “unfounded.” Id. at 7-8. Additionally, during

the pendency of this appeal, our Court decided Z.P., supra, a case addressing

the same issue presented in this matter.3

       In Z.P., our Court concluded that under the relevant provisions of the

Child Protective Services Law (CPSL):4

____________________________________________


3 The Commonwealth claims in its reply brief that “the issue in [Z.P.] is not
identical to the issue in this case. . . . That matter, unlike the instant matter,
did not include the issue of whether or not a custody court judge can impose
requirements that the GAL be present for any forensic interviews of suspected
child abuse victims.” Appellant’s Reply Brief, at 4-5. We disagree. In Z.P.,
the trial court’s order specifically stated that “no interview of the children shall
be conducted by any attorney or law enforcement without the permission
of the GAL and attorney in this case, Lori Yost. Attorney Yost need
not be present for the interview if she feels that it is not necessary to
protect the interest of her client. However, a decision by her to be
present for any interview, including an interview at the CAC, is solely
at the discretion of the GAL looking at protecting the interest of her
clients.” Z.P., supra, at *14-*15.

4 See 42 Pa.C.S.A. §§ 6301-6475. In In re C.B., A.3d , 2021 PA Super
189 (Pa. Super. filed Sept. 23, 2021) (en banc), our full Court recently
reiterated:

(Footnote Continued Next Page)

                                           -3-
J-A28004-21


        [T]he trial court has no authority to establish the investigatory
        protocol, or place limits on how the District Attorney and CYS
        follow that protocol. See 23 Pa.C.S.A. §§ 6334.1, 6346(c),
        6365(c). Put simply, nothing in [s]ection 8334.1 or 6365(c) of
        the [(]CPSL[)] contemplates a custody court’s role in the
        investigatory process.

Id. at *35. Rather, “any problems with the timing, frequency, and other

procedures employed[5] during child abuse investigations are matters best

left to the legislature to address.” Id. at *36 (emphasis added). Accordingly,

our Court reversed the trial court’s order, holding that “the trial court lacked

the authority to dictate the manner in which the Commonwealth and CYF

conducted [their] child abuse investigation in th[e] case” and remanded the

matter “with instructions that the Commonwealth be permitted to interview

Children pursuant to procedures established in York County.” Id. at *37-*38.

        Here, we conclude that this appeal is now moot.

        As a general rule, an actual case or controversy must exist at all
        stages of the judicial process, or a case will be dismissed as moot.
        An issue can become moot during the pendency of an appeal due
        to an intervening change in the facts of the case or due to an
        intervening change in the applicable law. In that case, an opinion
        of an appellate court is rendered advisory in nature. An issue
        before a court is moot if in ruling upon the issue the court cannot
        enter an order that has any legal force or effect.
____________________________________________


        The [] CPSL . . . controls determinations regarding findings of child
        abuse, which the juvenile courts must find by clear and convincing
        evidence. The CPSL does not provide for legal determinations of
        abuse; it is mainly a vehicle for reporting abuse and bringing
        quickly into play those services (including court hearings)
        available through county protective service facilities for the care
        of the child.

Id. at *14.

5   See supra at n.3.
                                           -4-
J-A28004-21



In re J.A., 107 A.3d 799, 811 (Pa. Super. 2015), quoting In re D.A., 801

A.2d 614, 616 (Pa. Super. 2002) (en banc).

       Presently, the appeal is moot because:       (1) after a CAC forensic

interview took place under the constraints of the now-appealed trial court

order, the child abuse investigation was deemed “unfounded” and the matter

has been closed; (2) our Court has finally decided the issue raised on appeal

in Z.P., a published decision, which the trial court will be bound to follow

prospectively; and (3) Z.P. effectively grants the Commonwealth’s requested

relief. See In re J.A., supra at 811 (“An issue can become moot during the

pendency of an appeal due to . . . an intervening change in the applicable

law.”).

       Appeal dismissed as moot.6 Case remanded for proceedings consistent

with this decision. Jurisdiction relinquished.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 02/02/2022

____________________________________________


6 Although we have determined that this appeal is now moot, we emphasize
our disapproval of the trial judge’s actions in the underlying matter. As
espoused in Z.P., the trial court simply did not have the “authority to dictate
the manner in which the Commonwealth and CYF conducted its child abuse
investigation[.]” 2022 PA Super 6, at *37.


                                           -5-